

 S1093 ENR: To designate the facility of the United States Postal Service located at 130 Caldwell Drive in Hazlehurst, Mississippi, as the “First Lieutenant Alvin Chester Cockrell, Jr. Post Office Building”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and
			 fourteenS. 1093IN THE SENATE OF THE UNITED
		  STATESAN ACTTo designate the facility of the United
		  States Postal Service located at 130 Caldwell Drive in Hazlehurst, Mississippi,
		  as the First Lieutenant Alvin Chester Cockrell, Jr. Post Office
		  Building.1.First Lieutenant Alvin Chester Cockrell,
			 Jr. Post Office Building(a)DesignationThe facility of the United States Postal
			 Service located at 130 Caldwell Drive in Hazlehurst, Mississippi, shall be
			 known and designated as the First Lieutenant Alvin Chester Cockrell, Jr.
			 Post Office Building.(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility
			 referred
			 to in subsection (a) shall be deemed to be a reference to the First
			 Lieutenant Alvin Chester Cockrell, Jr. Post Office Building.Speaker of the House of RepresentativesVice President of the United States and President of the Senate